Title: To Thomas Jefferson from Eliza House Trist, [ca. 8 December? 1783]
From: Trist, Eliza House
To: Jefferson, Thomas


        
          [ca. 8 December? 1783]
        
        I am greatly indebted to worthy Mr. Jefferson for his polite and friendly letter. I wish I cou’d express my greatful feelings in language suitable to what my mind suggests. I can and will say that you are incapable of esteeming me more than I do you. I cou’d give as many reasons were I to enumerate your Virtues as wou’d fill a Volume folio. Your caracter was great in my estamation long before I had the pleasure of your acquaintance personally for I allways understood your Country was greatly benefited by your councels; and I value you now because I know you are good. The favor conferd on me by an assurance of your esteem shall be ever rememberd. Very little merit on my part has gain’d your good opinion and I will endeavour not to forfiet it. We were anxious to hear from you one and all and expected Mr. Madison wou’d have wrote a few lines but I believe he dont feel as much at Parting as we do. Indeed he has not the same reason. I cant help thinking he might have said a few words by way of comfort to his old friends. Mr. Mercer too not a line from him. I am determined to write only to those who first writes to me.
        Mama pines exceedingly; she has sustaind a heavy loss. It is not likly she will ever have so agreeable a family again for I have not the most distant hope that Congress will ever return to this city. Mr. Harrison and Lady (he is a banished tory from N York) and old Smith who is grown intollarable are all that at present encircles our board. I realy am obliged to be silent and bite my tongue fear of Quarreling I wou’d rather live among Hornets then be obliged to live with Mr. Smith. His manners are very disagreeable to me. It reminds us of our former happiness. They must be exceeding clever who can be considerd tolarable after those Gentlemen that we have been accustomd to live with.
        Tell Mr. Mercer I shall never abuse congress while I live. I even feel an affection for those I formerly disliked and I allways thought  highly of my congressinal friend but now I think I did not so much as I ought. I was happier than I deserved  I prized every hour that went by Beyond all that had pleased me before But now they are gone and I sigh And I grieve that I prized them no more.
        I have been again disapointed in my Passage but am now determined to go by Pittsburg. A very good opportunity offers the first breaking up of the winter down to Orleans and Mr. Fowler a friend of mine is now in the city and intends setting out in a few days. I have sent off my baggage in a Waggon and have purchased a Horse for my self to ride and have equiped my self for the expedition. Unless something unforeseen happens I shall very soon proceed on my journey. It is a very great undertaking for me who never experiencd any hardships to ride over the Mountains this season of the year. I expect to suffer a little but this I am certain the fatigues of the Body can not be worse than that of the mind which I have experiencd in the extreem. I can not return so soon as you advise but I may venture to promise I will meet you here for it will be a long time before the Bob reaches this city. The needle dont Point this way. The kindness and attention of the inhabitants of Maryland so far exceeds that of Pennsylvania that I dont Expect your August Body will ever leave that State.
      